                        Case 4:19-cv-00035-RM-LAB Document 175 Filed 03/29/21 Page 1 of 2




                    1   FENNEMORE CRAIG, P.C.
                        Timothy J. Berg (No. 004170)
                    2   Amy Abdo (No. 016346)
                        Ryan Curtis (No. 025133)
                    3   Shannon Cohan (No. 034429)
                        2394 E. Camelback Road, Suite 600
                    4   Phoenix, Arizona 85016
                        Telephone: (602) 916-5000
                    5   Email: tberg@fennemorelaw.com
                        Email: amy@fennemorelaw.com
                    6   Email: rcurtis@fennemorelaw.com
                        Email: scohan@fennemorelaw.com
                    7
                        Attorneys for Defendants
                    8   State of Arizona, Andy Tobin, and Paul Shannon
                    9                                UNITED STATES DISTRICT COURT
                  10                                      DISTRICT OF ARIZONA
                  11    Russell B. Toomey,                               No. 4:19-cv-00035
                  12                        Plaintiff,                   NOTICE OF SERVICE OF STATE
                                                                         DEFENDANTS’ THIRD AMENDED
                  13               v.                                    RESPONSES TO MANDATORY
                                                                         INITIAL DISCOVERY REQUESTS
                  14    State of Arizona, et al.
                  15                        Defendants.
                  16
                  17
                  18               Notice is hereby given that Defendants State of Arizona, Andy Tobin, and Paul
                  19    Shannon (the “State Defendants”) served their Third Amended Response to Mandatory
                  20    Initial Discovery Requests via email on March 29, 2021 to Plaintiff Russell B. Toomey and
                  21    Defendants Arizona Board of Regents, Ron Shoopman, Larry Penley, Ram Krishna, Bill
                  22    Ridenour, Lyndel Manson, Karrin Taylor Robson, Jay Heiler, and Fred Duval.
                  23               DATED this 29th day of March, 2021.
                  24
                  25
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX


                        18277941
                        Case 4:19-cv-00035-RM-LAB Document 175 Filed 03/29/21 Page 2 of 2




                    1                                         FENNEMORE CRAIG, P.C.
                    2
                                                              By: s/ Shannon Cohan
                    3                                             Timothy J. Berg
                                                                  Amy Abdo
                    4                                             Ryan Curtis
                                                                  Shannon Cohan
                    5                                             Attorneys for Defendants State of
                                                                  Arizona, Andy Tobin, and Paul
                    6                                             Shannon

                    7
                    8
                    9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                            -2-
                        18277941
